DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species A1 in the reply filed on 10/20/2020 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive.  This is found persuasive; therefore, the 08/28/2020 Restrictions is hereby withdrawn.
All claims (i.e. claims 2-17) will be examined herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,373,896.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are variations in the wording of the claims, the differences in the claims would have been obvious to a person of ordinary skill in the art at the time the invention was made.
Claims 2-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-10 of U.S. Patent No. 10,333,218.  Although the claims at issue are not identical, they are not patentably distinct from each other because even though there are .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Olsen (US 8,604,989).


    PNG
    media_image1.png
    180
    261
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    439
    333
    media_image2.png
    Greyscale


Regarding claim 2, Olsen discloses in Fig 21 and 24 above a phased array fed reflector (PAFR) antenna system comprising:
a reflector having a focal region (i.e. 2170) (col 18, lines 60-62);
a phase array comprising a plurality of antenna elements and disposed between the reflector and the focal region of the reflector (i.e. 2150) (col 18, lines 60-62); and
a plurality of time delay compensation elements to communication signals with the plurality of antenna elements, and corresponding to a plurality of time delays associated with a plurality of free-space path lengths between the phase array and the reflector (i.e. beam-directed network) (col 19, lines 15-34).
In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Pack (US 6,295,395).
Regarding claim 3, Olsen does not explicitly disclose the plurality of time delay compensation elements are fixed time delay components as claimed.  Pack teaches in the same field of endeavor such plurality of time delay compensation elements are fixed time delay components (col 1, lines 53-61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Olsen in view of Pack to 

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Allowable Subject Matter
Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,034,642 discloses an antenna apparatus for use as in an automobile collision warning system has a primary radiator for radiating a high-frequency radio wave beam, a 
US 2010/0117893 discloses a reflector antenna, in particular for the reception and/or transmission of signals from and/or to satellites.  The reflector antenna according to the invention comprises a reflector arrangement for focusing antenna radiation in a focal plane together with an antenna array arranged in the focal plane, or in the vicinity of the focal plane, with a plurality of antenna elements.  A control device is provided with a beamforming means.  Through the control device, sub-arrays, comprising one or a plurality of antenna elements of the antenna array for the reception and/or transmission of antenna radiation, can be activated and deactivated.  In the operation of the reflector antenna, a radiation lobe pattern is formed by means of the beamforming means for the reception and/or transmission of antenna radiation for a particular activated sub-array.
US 2012/0127034 discloses a phased-array antenna with electronic beam steering that provide simultaneous operation at transmit and receive frequencies and polarization control.  The antenna architecture reduces the number of beam steering and polarization control devices used compared to conventional array designs.  The extremely compact, low-loss, and largely passive design reduces the number of active amplifiers needed using micro-electromechanical systems MEMs and advanced micro-coaxial circuits.
US 9,373,896 discloses systems, devices, and methods for determining and applying true time delay (TTD) values for compensating for free-space path length differences between a phased array and a reflector in wideband communication.  TTD values are determined for individual and groups of antenna elements in phased array fed reflector (PAFR) antennas based 
US 10,333,218 discloses systems, devices, and methods for determining and applying true time delay (TTD) values for compensating for free-space path length differences between a phased array and a reflector in wideband communication.  TTD values are determined for individual and groups of antenna elements in phased array fed reflector (PAFR) antennas based distances from a focal region of the reflector.  The distance from the focal region of the reflector and the offset of the phased array from the reflectors focal plane can be used to determine path length differences.  Corresponding TTD values for antenna elements are then determined based on the path length difference associated with the antenna elements.  Each antenna element can be coupled to a TTD element to provide the corresponding TTD value to the signals received by and generated by the antenna elements of the phased array.  The TTD elements include transverse electromagnetic (TEM) mode mechanisms.
US 10,566,698 discloses at least one embodiment includes an antenna system comprising a multifocal reflector having at least two reflecting segments having different curvatures defining at least two different spaced apart focal points, such that the multifocal reflector is configured and operable to receive radiation incident on the segments at different incident angles within a certain angular range, and reflect the incident radiation onto the at least two focal points in a 
US 2020/0274611 discloses an invention of adjusting a native antenna pattern of a satellite to adapt communications via the satellite.  For example, a communications satellite may include an antenna having a feed array assembly, a reflector, and a linear actuator coupled between the feed array assembly and the reflector.  The feed array assembly may have a plurality of feeds for communicating signals associated with a communications service, and the reflector may be configured to reflect the signals transmitted between the feed array assembly and one or more target devices.  The linear actuator may have an adjustable length, or otherwise provide an adjustable position between the feed array assembly and the reflector.  By adjusting the position of the feed array assembly relative to the reflector, the communications satellite may provide a communications service according to a plurality of native antenna patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445.  The examiner can normally be reached on Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646